Citation Nr: 0636769	
Decision Date: 11/28/06    Archive Date: 12/06/06	

DOCKET NO.  04-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, on a 
direct basis and as secondary to in-service herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans










FINDING OF FACT

The veteran's current skin rash (or hives) is not associated 
with his active service, including his presumed in-service 
exposure to Agent Orange.  


CONCLUSION OF LAW

A skin disorder, currently classified as a skin rash (or 
hives), was not incurred in or aggravated by active military 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all 5 elements 
of the service connection claim.  Those 5 elements include:  
(1)  Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of information and evidence 
not previously provided, if any, which will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, at 488.  Additionally, this 
notice must include notice that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, as evidenced 
by letters sent to him in April 2003 and July 2005.  However, 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In light of the fact 
that the Board concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any question as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Additionally, the Board notes that the April 2003 and 
July 2005 letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his service connection claim but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letters informed him 
of his opportunity to submit "any additional information or 
evidence that . . . [he] want[s] . . . [the agency] to try to 
get for . . . [him]," "any additional evidence," 
"appropriate evidence," "any other evidence or information 
that . . . [he] think[s] will support . . . [his] claim," 
and "any evidence in . . . [his] possession that pertains to 
. . . [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the duty to assist, the Board acknowledges 
that all available clinical data has been secured.  The 
veteran's complete service medical records are in the file as 
well as the available post service clinical data.  In 
addition, in July 2003, the veteran was accorded a VA 
examination.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  Thus, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disability or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

Further, if a veteran was exposed to an herbicide agent 
during active military, naval or air service, the disease as 
set forth in 38 C.F.R. § 3.309(e) shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  These diseases do 
not include acne and/or hives.  See, 38 C.F.R. § 3.309(e) 
(2006).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the condition of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2006).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the veteran, whose active service 
extended from September 1966 to September 1970 and whose 
service included service in the Republic of Vietnam, has 
contended that he was exposed to Agent Orange during his 
active service and that shortly after his separation from 
service he began to experience chronic skin rashes which have 
troubled him since that time.  He also contends that he saw a 
private physician shortly after service for treatment of skin 
pathology but has been unable to locate those records.  

Service medical records disclose treatment for a rash in 
October 1966, a rash on the veteran's legs and face in 
January 1967, a heat rash to axillary areas in August 1968, 
facial acne and boils in November 1968, and dehydration of 
the base of skin ulcers in January 1969.  However, no 
significant findings were noted at those times, and the 
remainder of the service medical records is negative for 
complaints of, treatment for, or findings of skin pathology.  
In fact, at the September 1970 separation examination, the 
veteran denied ever having experienced a skin disease.  This 
evaluation demonstrated that the veteran's skin was normal.  

According to post-service medical records, in July 2003, the 
veteran underwent a VA general medical examination.  At that 
time, he complained of an intermittent skin rash with very 
puritic "welts" lasting for "days-week" but denied 
fatigue, nausea, and a fever.  The examiner observed the 
presence of a rash (which had begun on the veteran's anterior 
chest and neck) on his abdomen, the back of his neck, and his 
scalp.  The examiner also described this pathology as 
multiple hives on the veteran's anterior chest wall and 
anterior neck with only one lesion on his posterior neck at 
the hair line.  Additionally, the examiner expressed his 
opinion that the veteran's rash is not chloracne and is not 
"related to exposure to Agent Orange."  

With respect to the current evidentiary posture of this 
appeal, the Board notes that there is no current confirmation 
of the existence of a skin disability which is subject to the 
presumptive service connection provisions accorded to 
veterans who served in the Republic of Vietnam.  See 
38 C.F.R. § 3.309(e) (2006).  Significantly, the examiner who 
conducted the July 2003 VA examination specifically concluded 
that the veteran's rash (or multiple hives) is not chloracne.  
However, presumptive service connection is not the sole 
method for showing causation.  The United States Court of 
Appeals for the Federal Circuit has held that a veteran is 
not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 
(Fed. Cir. 1994).  

In the present case, however, there is no clinical proof that 
any post service skin pathology which the veteran may have is 
attributable to his active service or any presumed in-service 
Agent Orange exposure.  As the Board has discussed, the 
veteran was treated during service for rashes and acne which 
apparently resolved.  Following separation from active 
military duty, the veteran did not receive dermatological 
treatment until July 2003, when he received medical care for 
multiple hives.  Although the veteran has been presumed to 
have been exposed to herbicides, his current diagnosis of 
multiple hives (or a skin rash) has been found not to be 
related to in-service Agent Orange exposure.  Significantly, 
the examiner who conducted the July 2003 VA examination 
specifically concluded that the veteran's rash (or multiple 
hives) is not "related to exposure to Agent Orange."  

The Board acknowledges the veteran's contentions that he has 
chronic skin problems which are the result of Agent Orange 
exposure in service.  However, the veteran, as a lay person, 
is not competent to express an opinion concerning diagnoses, 
or etiology, of his claimed skin disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The fact of the 
matter remains that the claims folder contains competent 
evidence specifically concluding that the veteran's skin rash 
(or hives) is not related to his presumed in-service exposure 
to herbicides.  Significantly, the claims folder contains no 
competent evidence refuting this medical opinion or in any 
way associating the veteran's current dermatological problems 
with his active military duty.  Thus, the Board finds that 
the preponderance of the evidence is clearly against the 
veteran's service connection claim.  This issue must, 
therefore, be denied.  


ORDER

Service connection for a skin disability, on a direct basis 
and as secondary to in-service herbicide exposure, is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


